Name: Decision of the EEA Joint Committee No 36/1999 of 28 April 1999 amending Annex XI (telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  executive power and public service;  consumption;  employment
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(09)Decision of the EEA Joint Committee No 36/1999 of 28 April 1999 amending Annex XI (telecommunication services) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0024 - 0024Decision of the EEA Joint CommitteeNo 36/1999of 28 April 1999amending Annex XI (telecommunication services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XI to the Agreement was amended by Decision No 7/1999 of the EEA Joint Committee of 29 January 1999(1).(2) Directive 98/61/EC of the European Parliament and of the Council of 24 September 1998 amending Directive 97/33/EC with regard to operator number portability and carrier pre-selection(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 5cb (Directive 97/33/EC of the European Parliament and of the Council) of Annex XI to the Agreement before the adaptations:", as amended by:- 398 L 0061: Directive 98/61/EC of the European Parliament and of the Council of 24 September 1998 (OJ L 268, 3.10.1998, p. 37)."Article 2The texts of Directive 98/61/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 29 April 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 28 April 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 35, 10.2.2000, p. 37.(2) OJ L 268, 3.10.1998, p. 37.